Case 6:19-cv-00364-JDK-KNM Document 47 Filed 01/25/21 Page 1 of 3 PageID #: 152




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

TERRY LEADON JR.,                                   §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §     Case No. 6:19-cv-364-JDK-KNM
                                                    §
BRYAN COLLIER, et al.,                              §
                                                    §
        Defendants.                                 §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff Terry Leadon Jr., proceeding pro se, filed this civil rights lawsuit

 under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell pursuant to 28 U.S.C. § 636.

          On November 17, 2020, Judge Mitchell issued a Report recommending that the

 motions to dismiss filed by Nurse Gideon Oputy (Docket No. 28) and by Officers

 William Bradley, Johnda Wallace, and Fawas Lambo (Docket No. 27) be denied.

 Docket No. 40.        The Magistrate Judge also recommended that Plaintiff’s claims

 against Defendant Bryan Collier1 be dismissed without prejudice. No objections to

 the Report have been filed.

          This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.


 1   Defendant Bryan Collier is mistakenly listed on the docket as Bryan Collins.


                                                    1
Case 6:19-cv-00364-JDK-KNM Document 47 Filed 01/25/21 Page 2 of 3 PageID #: 153




 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, no party objected in the prescribed

 period. The Court therefore reviews the Magistrate Judge’s findings for clear error

 or abuse of discretion and reviews the legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989),

 cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s

 Report are filed, the standard of review is “clearly erroneous, abuse of discretion and

 contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 40) as the findings of this Court and

 DENIES Defendant Oputy’s motion to dismiss (Docket No. 28) and Defendants

 Bradley, Wallace, and Lambo’s motion to dismiss (Docket No. 27). Defendant Oputy

 shall have 14 days from the date of this order to answer Plaintiff’s complaint.

       Further, the Court requests that the Clerk of Court correct the name of Bryan

 Collier on the docket. The Court DISMISSES WITHOUT PREJUDICE Plaintiff’s

 claims against Defendant Collier.

       Finally, also before the Court is Defendant Oputy’s motion to substitute

 counsel (Docket No. 26). The Court hereby GRANTS that motion. Penny Maley is

 designated as counsel of record for Defendant Oputy.




                                            2
Case 6:19-cv-00364-JDK-KNM Document 47 Filed 01/25/21 Page 3 of 3 PageID #: 154



        So ORDERED and SIGNED this 25th day of January, 2021.



                                       ___________________________________
                                       JEREMY D. KERNODLE
                                       UNITED STATES DISTRICT JUDGE




                                      3
